DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 begins with the prepositional phrase “For a distributed fiber optic sensing (DFOS) network”. The Examiner suggests amending the claim to begin with the more standard language, “A method for”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said method comprising: exhibiting distance-route resource sharing”, in lines 5-6. However, “exhibiting distance-route resource sharing” is not a method step, but rather is a state or condition. Additionally, the claim does not define what element(s) is/are “exhibiting distance-route resource sharing”. As such, the limitation “said method comprising: exhibiting distance-route resource sharing” is unclear. 
Claim 1 recites the limitation "said system" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said system comprising determining possible primary DFOS assignments as primary_set; determining all backup DFOS assignments as backup_set; and from the primary_set and the backup_set, selecting a minimum set that provides shared protection against a single link failure”, in lines 6-10. However, “determining possible primary DFOS assignments as primary_set; determining all backup DFOS assignments as backup_set; and from the primary_set and the backup_set, selecting a minimum set that provides shared protection against a single link failure”, are method steps, and not components of a system. As such, the limitation “said system comprising determining possible primary DFOS assignments as primary_set; determining all backup DFOS assignments as backup_set; and from the primary_set and the backup_set, selecting a minimum set that provides shared protection against a single link failure” is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2002/0097680 A1 (hereinafter Liu), in view of Kelley et al. US 2018/0340801 A1 (hereinafter Kelley).
Regarding Claim 1, Liu teaches, for a fiber optic network (Abst.; Topology, Fig. 1; network may use fiber optic cable line [i.e. fiber optic network], Par. 5) having a plurality of nodes optically connected by a plurality of optical links (nodes a-e, and links 1-7; Topology, Fig. 1; Par. 36-53), said network defined by G(V, E) where V is a set of end nodes (network defined by 5 destination [i.e. “end”] nodes [i.e. V=5], Topology, Fig. 1; Par. 36-53), and E is a set of optical fiber links that connects those end nodes (network defined by 7 links [i.e. E=7], Topology, Fig. 1; Par. 36-53), where G is subject to a single link failure (link j fails, Par. 48), a method of providing assignment of both primary and back fiber assignment (constructs working path matrix A and spare path matrix B, Fig. 1; Abst.; Par. 36-53), said method comprising: exhibiting distance-route resource sharing (spare provision matrix allows for link/route resource sharing [said links/routes inherently having link/route distances]; Par. 36; Par. 51; Par. 61; Par. 89), said system comprising determining possible primary network assignments as primary_set (constructs working path matrix A, Fig. 1; Abst.; Par. 36-53); determining all backup network assignments as backup_set (constructs spare path matrix B, Fig. 1; Abst.; Par. 36-53); and from the primary set and the backup set, selecting a minimum set that provides shared protection against a single link failure (determines spare provision matrix C from working path matrix A and spare path matrix B, which provides the minimum spare capacity required when link j fails, Abst.; Par. 36-53).
Liu does not teach the network being a distributed fiber optic sensing (DFOS) network, wherein the fibers are sensors. However, Kelley teaches a distributed fiber optic sensing (DFOS) network (fibre optic distributed acoustic sensing (DAS) network, Abst.; Par. 2-10), wherein the network fibers are sensors (Fibre optic distributed acoustic sensing (DAS) is a known type of sensing where an optical fibre is deployed as a sensing fibre and repeatedly interrogated with electromagnetic radiation to provide sensing of acoustic activity along its length; Par. 2-10), because such a network is useful in a number of applications such as perimeter security and monitoring of linear assets such as pipelines, or monitoring movement of traffic on a transport network, for example monitoring trains moving on a rail network (Par. 3).
It would have bene obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Liu such that the network is a distributed fiber optic sensing (DFOS) network, wherein the fibers are sensors, because such a network is useful in a number of applications such as perimeter security and monitoring of linear assets such as pipelines, or monitoring movement of traffic on a transport network, for example monitoring trains moving on a rail network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Patel et al. US 2013/0216224 A1; Patel et al. US 2013/0216225 A1; Gerstel et al. US 2011/0268439 A1; Buddhikot et al. US 2004/0004938 A1; Ishibashi et al. US 2003/0147352 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636